Citation Nr: 1648488	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a right ankle disability.  

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to a right ankle disability. 

3.  Entitlement to service connection for bilateral heel spurs, status post excision, to include as secondary to a right ankle disability.  

4.  Entitlement to service connection for degenerative joint disease of the bilateral great toes, to include as secondary to a right ankle disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1987.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Jackson, Mississippi.

In the February 2010 rating decision, the RO denied service connection for bilateral plantar fasciitis, bilateral heel spurs, and a bilateral great toe disability.  

In the January 2011 rating decision, in relevant part, denied service connection for sleep apnea.  

In April 2014, the Board, in relevant part, remanded the issues of entitlement to service connection for sleep apnea, bilateral plantar fasciitis, bilateral heel spurs, and bilateral great toe arthritis for further development.  The case has since been returned to the Board for appellate review

The Veteran testified at a hearing before a Veterans Law Judge in July 2012.  A transcript of that proceeding is associated with the record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In September 2016, the Veteran's son submitted a VA Form 21-534.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran died in August 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


